Whitfield, C. J.,
delivered the opinion of the court.
The paper called the certificate or affidavit, reciting what the signers ‘ ‘ recollected’ ’ the board of supervisors to have done, etc., was clearly incompetent and very probably weighed materially with the jury. The contention that the town is not liable for the independent and unauthorized act of its lessee, O’Keefe, is good enough law, but the evidence is that the town marshal ‘ ‘ broke down the shed, ’ ’ ‘ ‘tore down the fence, ’ ’ and prevented the appellants from rebuilding, etc. There is some evidence to show that the property appellants claim was not a part of the street, but the record is far from being clear on this. We understand the appellants to stand on adverse possession of land, made and occupied by their ancestor, for more than forty years, as furnishing the ground to maintain this action of trespass, and that the mere unlawful entry entitled them to actual damages, however small. We find great difficulty in picking out from the very confused and unintelligible record exactly what the grounds of appellants’ claim were. But we think the fair inference from the whole evidence is that they claim as stated. The fragility of the structure the appellants chose to call home and oyster shop, cannot take from them the right of ownership, if proven. The law shields all homes and all property, however humble or however, splendid. If the appellants were the real owners by forty years adverse possesssion, it was not for the town to ignore their title because of the unusual character of the property in its origin or its use.
The town should have made itself sure of its right to destroy before thus arbitrarily proceeding. To destroy because it could not understand how such property could be used or owned, or because it saw the title existing only through the shadows of forty years’ possession unbased on deed, and hence doubted the title, was to ‘ ‘ crush the wings of the butterfly to *515get at the secret of their tints. ’ ’ If the legal tints of appellants’ title or possession were obscure and hard to discover, it was better to have looked for them through the magnifying > glass of the law, in the light shed by the facts, rather than to have attempted thus ruthlessly to stamp them out. Rights are not to be dealt with in this airy fashion, no matter how humble those who assert them. It may be the extent of the right here is small, but, whatever it is, it is sacred from spoliation. The peremptory instruction should not have been given for the town.

For the two errors indicated the judgment is reversed and cause remanded.